Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20, 23-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOSHIOKA et al. (US 2021/0320747 A1), hereinafter YOSHIOKA.
Regarding claim 1, YOSHIOKA discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory, configured to: receive, from a base station, a dynamic indication to switch from a modulation and coding scheme (MCS) table to a new MCS table (the UE dynamically changes an MCS table used to control a modulation order/code rate of a PDSCH or a PUSCH. More specifically, it is studied that the UE dynamically switches the above first to third MCS tables based on at least one of followings to use to control the modulation order/code rate of the PDSCH or the PUSCH, see ¶ 0038); and 
transmit, to the base station, one or more uplink communications that use a transmit waveform type associated with the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0044).

Regarding claim 2, YOSHIOKA discloses wherein the dynamic indication is received in a medium access control control element (MAC-CE) (MAC signaling may be notified by using, an MAC Control element (MAC-CE), see ¶ 0030-0031; 0275). 

Regarding claim 3, YOSHIOKA discloses determine a transform precoder activation state based at least in part on the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 4, YOSHIOKA discloses wherein the one or more processors are further configured to: determine the transmit waveform type for transmitting the one or more uplink communications based at least in part on the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 5, YOSHIOKA discloses wherein the one or more processors, to determine the transmit waveform type, are configured to: determine whether a transform precoder is enabled based at least in part on the new MCS table; and determine the transmit waveform type based at least in part on whether the transform precoder is enabled (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 6, YOSHIOKA discloses  wherein the transmit waveform type is a discrete Fourier transform spread orthogonal frequency-division multiplexing waveform or a cyclic prefix orthogonal frequency-division multiplexing waveform (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 7, YOSHIOKA discloses the new MCS table is a first MCS table associated with a discrete Fourier transform spread orthogonal frequency-division multiplexing waveform or a second MCS table associated with a cyclic prefix orthogonal frequency-division multiplexing waveform (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 8, YOSHIOKA discloses the new MCS table is a first MCS table associated with an enabled transform precoder or a second MCS table associated with a disabled transform precoder (whether or not a transform precoder (transform precoding) is enabled, see ¶ 0038-0044).

Regarding claim 9, YOSHIOKA discloses receive a configuration that indicates the MCS table, the new MCS table, and an initial transform precoder activation state (Information that indicates one or more MCS tables configured by a higher layer signaling (MCS table information or mcs-Table); whether or not a transform precoder (transform precoding) is enabled, see ¶ 0038-0044).

Regarding claim 12, YOSHIOKA discloses a base station for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
transmit, to a user equipment (UE), a dynamic indication to switch from a modulation and coding scheme (MCS) table to a new MCS table (the UE dynamically changes an MCS table used to control a modulation order/code rate of a PDSCH or a PUSCH. More specifically, it is studied that the UE dynamically switches the above first to third MCS tables based on at least one of followings to use to control the modulation order/code rate of the PDSCH or the PUSCH, see ¶ 0038); and 
receive, from the UE, one or more uplink communications that use a transmit waveform type associated with the new MCS table(whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0044).

Regarding claim 13, YOSHIOKA discloses wherein the dynamic indication is received in a medium access control control element (MAC-CE) (MAC signaling may be notified by using, an MAC Control element (MAC-CE), see ¶ 0030-0031; 0275). 

Regarding claim 14, YOSHIOKA discloses determine a transform precoder activation state based at least in part on the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 15, YOSHIOKA discloses wherein the one or more processors are further configured to: determine the transmit waveform type for transmitting the one or more uplink communications based at least in part on the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 16, YOSHIOKA discloses wherein the one or more processors, to determine the transmit waveform type, are configured to: determine whether a transform precoder is enabled based at least in part on the new MCS table; and determine the transmit waveform type based at least in part on whether the transform precoder is enabled (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 17, YOSHIOKA discloses  wherein the transmit waveform type is a discrete Fourier transform spread orthogonal frequency-division multiplexing waveform or a cyclic prefix orthogonal frequency-division multiplexing waveform (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 18, YOSHIOKA discloses the new MCS table is a first MCS table associated with a discrete Fourier transform spread orthogonal frequency-division multiplexing waveform or a second MCS table associated with a cyclic prefix orthogonal frequency-division multiplexing waveform (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 19, YOSHIOKA discloses the new MCS table is a first MCS table associated with an enabled transform precoder or a second MCS table associated with a disabled transform precoder (whether or not a transform precoder (transform precoding) is enabled, see ¶ 0038-0044).

Regarding claim 20, YOSHIOKA discloses receive a configuration that indicates the MCS table, the new MCS table, and an initial transform precoder activation state (Information that indicates one or more MCS tables configured by a higher layer signaling (MCS table information or mcs-Table); whether or not a transform precoder (transform precoding) is enabled, see ¶ 0038-0044).

Regarding claim 23, YOSHIOKA discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, a dynamic indication to switch from a modulation and coding scheme (MCS) table to a new MCS table (the UE dynamically changes an MCS table used to control a modulation order/code rate of a PDSCH or a PUSCH. More specifically, it is studied that the UE dynamically switches the above first to third MCS tables based on at least one of followings to use to control the modulation order/code rate of the PDSCH or the PUSCH, see ¶ 0038); and 
transmitting, to the base station, one or more uplink communications that use a transmit waveform type associated with the new MCS table (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0044).

Regarding claim 24, YOSHIOKA discloses wherein the dynamic indication is received in a medium access control control element (MAC-CE) (MAC signaling may be notified by using, an MAC Control element (MAC-CE), see ¶ 0030-0031; 0275). 

Regarding claim 25, YOSHIOKA discloses determining the transmit waveform type for transmitting the one or more uplink communications based at least in part on the new MCS table  (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Regarding claim 27, YOSHIOKA discloses a method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), a dynamic indication to switch from a modulation and coding scheme (MCS) table to a new MCS table (the UE dynamically changes an MCS table used to control a modulation order/code rate of a PDSCH or a PUSCH. More specifically, it is studied that the UE dynamically switches the above first to third MCS tables based on at least one of followings to use to control the modulation order/code rate of the PDSCH or the PUSCH, see ¶ 0038); and 
receiving, from the UE, one or more uplink communications that use a transmit waveform type associated with the new MCS table(whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0044).

Regarding claim 28, YOSHIOKA discloses wherein the dynamic indication is received in a medium access control control element (MAC-CE) (MAC signaling may be notified by using, an MAC Control element (MAC-CE), see ¶ 0030-0031; 0275). 

Regarding claim 29, YOSHIOKA discloses determining the transmit waveform type for the one or more uplink communications (whether or not a transform precoder (transform precoding) is enabled (which one of a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-spread-OFDM) waveform and a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform is used), see ¶ 0038-0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 21, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIOKA in view of PARK et al. (US 10,523,358 B2), hereinafter PARK.
	Regarding claims 10, 21, 26, 30, YOSHIOKA fails to explicitly disclose that receiving information that indicates that the UE is capable of transmit waveform switching by dynamic indication.
	In the same field of endeavor, PARK discloses that the UE transmitting a signal indicating a channel condition from the wireless device (step 510) and the processing node or control node determining whether to switch the uplink waveform for the wireless device based on the signal indicating the channel condition (step 520, figure 5), where the switching of the waveform is between CP-OFDM or DFT-S-OFDM waveforms (see col. 14 lines 4-37).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement PARK’s teaching in the communication method taught by YOSHIOKA for selecting the uplink waveform from a plurality of waveforms for the wireless device based on the signal indicating the channel condition. 

Claim(s) 11, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIOKA in view of YANG et al. (US 2014/0087744 A1), hereinafter YANG.
	Regarding claims 11 and 22, YOSHIOKA fails to explicitly disclose that an activation time for at least one of the new MCS table or the transmit waveform type is based at least in part on a transmission time of acknowledgment feedback for the dynamic indication.
	In the same field of endeavor, YANG discloses the activation of the new MCS is based on the ACK/NACK (see ¶ 0043-0050, 0101 and figure 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement YANG’s teaching in the communication method taught by YOSHIOKA to adapt MCS based on current channel environment. 
	
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412